DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first direction" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nosaka US Patent 8,264,302.
The Examiner provides two interpretations to necessarily reject dependent claims 2 and 3 respectively.
First Interpretation:
As per claims 1, 2, 8, and 10, Nosaka discloses in Figs. 1a-1b a filter comprising a resonant element in which a plurality of electrodes (e.g. electrodes 169c, 166a, 166b, 167a-167c) are provided inside a dielectric (e.g. insulating layers 162a-162e), the resonant element comprising:
as per claims 1 and 8, at least one first plane electrode including one first plane electrode (e.g. electrode 169c); a second plane electrode (e.g. capacitor electrode 167b) facing the at least one first plane electrode in a normal direction of the at least one first plane electrode (The electrodes 169c and 167b face one another in a vertical (i.e. “normal”) direction of the electrode 169c.); a first via electrode (e.g. via electrodes 163b, 164b, 165b) connecting the at least one first plane electrode and the second plane electrode to define a first inductor (Col. 1 lines 15-16; Via electrodes 163b, 164b, and 165b collectively form an inductor and electrically connect the electrodes 169c and 167b together.); a third plane electrode (e.g. capacitor electrode 168) defining a first capacitor (Electrodes 168 and 167b are opposed one another thus collectively form “a first capacitor”.) together with the second plane electrode; a second inductor (e.g. via electrodes 163a, 164a, 165a) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163a, 164a, and 165a collectively form an inductor and connect the electrodes 169c and 168 together.); and a third inductor (e.g. via electrodes 163c, 164c, 165c) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163c, 164c, and 165c collectively form an inductor and connect the electrodes 169c and 168 together.); wherein the second inductor includes at least one second via electrode (e.g. via electrodes 163a, 164a, 165a) connecting the at least one first plane electrode and the third plane electrode; the third inductor includes at least one third via electrode (e.g. via electrodes 163c, 164c, 165c) connecting the at least one first plane electrode and the third plane electrode; and each of the at least one second via electrode and the at least one third via electrode is a columnar conductor extending in an extending direction of the first via electrode (Each of the vias electrodes 163a, 163c, 164a, 164c, 165a, and 165c is shaped as a “column” (i.e. “columnar conductor”) and extends in a same direction as the via electrodes 163b, 164b, and 165b.); and
as per claim 2, wherein a first distance between the first inductor and the second inductor is shorter than a second distance between the second inductor and the third inductor (Fig. 1a; A “first” distance between via electrodes 163a/164a/165a and via electrodes 163b/164b/165b is shorter than a “second” distance between via electrodes 163b/164b/165b and via electrodes 163c/164c/165c in a horizontal direction.); and a third distance between the first inductor and the third inductor is shorter than the second distance (Fig. 1a; A “third” distance between via electrodes 163a/164a/165a and via electrodes 163c/164c/165c is shorter than the “second” distance between via electrodes 163b/164b/165b and via electrodes 163c/164c/165c in the horizontal direction.).
Second Interpretation:
As per claims 1, 3, 8, and 10, Nosaka discloses in Figs. 1a-1b a filter comprising a resonant element in which a plurality of electrodes (e.g. electrodes 169c, 166a, 166b, 167a-167c) are provided inside a dielectric (e.g. insulating layers 162a-162e), the resonant element comprising:
as per claims 1 and 8, at least one first plane electrode including one first plane electrode (e.g. electrode 169c); a second plane electrode (e.g. capacitor electrode 167a) facing the at least one first plane electrode in a normal direction of the at least one first plane electrode (The electrodes 169c and 167a face one another in a vertical (i.e. “normal”) direction of the electrode 169c.); a first via electrode (e.g. via electrodes 163a, 164a, 165a) connecting the at least one first plane electrode and the second plane electrode to define a first inductor (Col. 1 lines 15-16; Via electrodes 163a, 164a, and 165a collectively form an inductor and electrically connect the electrodes 169c and 167a together.); a third plane electrode (e.g. capacitor electrode 168) defining a first capacitor (Electrodes 168 and 167a are opposed one another thus collectively form “a first capacitor”.) together with the second plane electrode; a second inductor (e.g. via electrodes 163b, 164b, 165b) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163b, 164b, and 165b collectively form an inductor and connect the electrodes 169c and 168 together.); and a third inductor (e.g. via electrodes 163c, 164c, 165c) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163c, 164c, and 165c collectively form an inductor and connect the electrodes 169c and 168 together.); wherein the second inductor includes at least one second via electrode (e.g. via electrodes 163b, 164b, 165b) connecting the at least one first plane electrode and the third plane electrode; the third inductor includes at least one third via electrode (e.g. via electrodes 163c, 164c, 165c) connecting the at least one first plane electrode and the third plane electrode; and each of the at least one second via electrode and the at least one third via electrode is a columnar conductor extending in an extending direction of the first via electrode (Each of the vias electrodes 163b, 163c, 164b, 164c, 165b, and 165c is shaped as a “column” (i.e. “columnar conductor”) and extends in a same direction as the via electrodes 163a, 164a, and 165a.); and
as per claim 3, wherein a first input-output portion (e.g. left portion of electrode 167a) is provided on the second plane electrode; a second input-output portion (e.g. top portion of electrode 169c) is provided on the at least one first plane electrode or the third plane electrode; and each of the first input-output portion and the second input-output portion is configured to input an input signal from an outside of the resonant element and to output an output signal to the outside of the resonant element (The input-output portion of the electrode 167a functions to input a signal from an outside of the filter and the portion of electrode 169c outputs an output signal to ground (i.e. outside of the filter).).
Allowable Subject Matter
Claims 4-7, 9, 11-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843